 eIn the Matter of DETROIT MICHIGAN STOVE COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORx its or AMERICA, UAW-CIO, LOCAL 771Cases Nos. R-5309 and B-53,30.-Decided July 15, 19.43Mr. Max Rotenberg,for the Board.Hill,Hambler, Essery & Lewis,byMr. Richard A. Forsyth,ofDetroit,Mich., andMr. John H. Fry,of Detroit,Mich., for theCompany.Messrs.Maurice SugarandN. L. Smokler,of Detroit, Mich., forthe C. I. O.'Mr. N. D. Smith,of Cincinnati, Ohio, andMr. Lester Campbell,of Detroit, Mich., for the A. F. of L.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, Local 771, herein called the C. I. 0., alleging that ques-tions affecting commerce had arisen concerning the representation of-employees of Detroit Michigan Stove Company, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate consolidated hearing upon due notice beforeBernard Cushman, Trial Examiner. Said hearing was held at Detroit,Michigan, on May 11, 1943. The Company, the C. I. 0., and Interna-tionalMolders and Foundry Workers Union of North America(AFL), herein called the A. F. of L. appeared, participated, and wereafforded full opportunity, to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity forfiling briefs with the Board.51 N. L. R. B., No. 72.347 .348DECISIONS OF NATIONALLABORRELATIONSBOARDOUpon the entire recordin the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY ODetroit Michigan Stove Company, a Michigan corporation, has itsprincipal office-and place of business in Detroit, Michigan, where itoperates two plants, the only plants involved in these proceedings.In one of these plants the Company manufactures automobile fendersand stoves for the United States Government. , In the other plant itis engaged in the heat treating and fabricating of armor, plate, alsofor the United States Government.During the fiscal year ending July 1942, the Company used at itsplant No. 1, raw materials valued at approximately $2,284,000, ofwhich approximately 90 percent was obtained from sources outsidethe State of Michigan.During the same period, the Company Manu-factured at its No. 1 plant finished products of the value of approxi-mately $5,637,000, of which 82 percent was sold and shipped to pointsin States other than the State of Michigan.During the period from September 1, 1942, to February 1, 1943,the Company used at its No.-2 plant raw materials valued at approxi-mately $930,000, of which approximately 90 percent was obtainedfrom sources outside the State of Michigan.During the same period,the Company manufactured at its No. 2 plant finished products ofthe value of approximately $1,723,000, all of which were sold andshipped to points in States other than the State of Michigan.II.THE ORGANIZATIONSINVOLVEDInternationalUnion, - United Automobile, Aircraft and Agricul-tural Implement Workers of America, UAW-CIO, Local 771, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE ALLEGED QUESTIONS CONCERNING REPRESENTATIONOn February 1, 1943, the C. I. O. advised the Company by letterthat it represented a majority of the production and maintenanceemployees of the Company's No. 2 plant and requested recognition astheir exclusive bargaining representative.Prior thereto the Com-pany and the A. F. of L. had entered into an exclusive bargainingagreementcovering the employees of both plants of the Company.The Company replied to the C. I. O.'s request for recognition thatitwould not recognize the latter's claim to represent the employees DETROIT MICHIGAN STOVE COMPANY349of plant No. 2, and at the hearing stated that it also refused torecognize the C. I. O. for employees at Plant No. 1, unless and until,,the C. I. O. had been certified by the Board.The A. F. of L. urges its contract with the Company as a bar tothe present proceedings.The contract is for the period of 1 yearfrom December 23, 1942, and thereafter from year to year unlessterminated by written notice given 30 days prior to the expirationdate in any specified year.At the hearing, the C. I. O. contended thatthe contract was invalid and should not operate as a bar in the presentinstance upon the ground that it did not appear that, at the time thecontract was entered into, the A. F. of L. represented a majorityof employees of the Company in the unit agreed upon by the Companyand the A. F. of L. However, there was introduced at the hearingno competent evidence 1 tending to establish that the A. F. of L.lacked majority representation among the employees of the Companyupon the date of the execution of the contract in question.Whilewe do not at the present time decide what would have been the resulthad such evidence clearly appeared in the record, we are of the opinionthat the customary presumption of regularity and validity of con-tracts is controlling in the present instance.Since it does not appear that the C. I. O. made any claim of repre-sentation to the Company or that the latter was otherwise put onnotice of the interest of the C. I. O. with respect to the Company'semployees prior to the execution of the contract with the A. F. of L.,we find that the contract constitutes a bar to the present proceedings.We shall, accordingly, dismiss the petitions filed by the C. I. O.Thisdismissal, however, shall not prejudice the right of the C. I. O. to filea new petition at a reasonable time before the expiration of theexisting contract.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petitions for investigation and certification of representativesof employees of Detroit Michigan Stove Company, Detroit, Michigan,filed by International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, UAW-CIO, be, and theyhereby are, dismissed.I The C. I. O. offered in evidence certain petitionsalleged to have been signed by em-ployees of the Company and statingthatthe signers had never authorized the A.F. of L.to represent them in the negotiation of its contractwith theCompany.The petitions were,however,unaccompaniedby any evidencetending to establish the authenticity of the signa-tures thereon.Nor is there any evidence,assuming the signatures to be authentic, thatthey constitute a majority of the employees in the unit covered by the contract,as of thetime itwas made.Under such circumstances,it is clear that the proffered evidence wasclearly incompetent and wasrightly rejected by the TrialExaminer.